                         4:19-cv-04104-SLD-JEH # 30                  Page 1 of 2
                                                                                                        E-FILED
                                                                             Tuesday, 08 June, 2021 03:35:18 PM
                                                                                   Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS



 RIKKI GUAJARDO, on behalf of herself, and
 all others similarly situated,

                                 Plaintiff,
                                                        Case No. 4:19-cv-04104-SLD-JEH
 v.

 SKECHERS USA, INC.,

                                 Defendant.


               NOTICE OF FIRM NAME AND EMAIL ADDRESS CHANGE

        TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

        PLEASE TAKE NOTICE that effective immediately, the contact information for Gregory

F. Coleman, attorneys for Plaintiff and class, will be as follows:

        Gregory F. Coleman
        MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN, PLLC
        800 S. Gay Street, Suite 1100
        Knoxville, TN 37929
        Telephone: 865-247-0080
        Facsimile: 865-522-0049
        gcoleman@milberg.com


Dated: June 8, 2021                             Respectfully submitted,


                                        By:     s/Gregory F. Coleman
                                                Gregory F. Coleman
                                                MILBERG COLEMAN BRYSON PHILLIPS
                                                GROSSMAN, PLLC
                                                800 S. Gay Street, Suite 1100
                                                Knoxville, TN 37929
                                                Telephone: 865-247-0080
                                                Facsimile: 865-522-0049
                                                gcoleman@milberg.com




                                                    1
                       4:19-cv-04104-SLD-JEH # 30          Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on June 8, 2021, the foregoing NOTICE

OF FIRM NAME AND EMAIL ADDRESS CHANGE was filed electronically with the Clerk

of Court using the ECF system, which sent notification of such filing to all attorneys properly

noticed in the case.

                                                   s/Gregory F. Coleman
                                                   Gregory F. Coleman




                                              2
